559 F.2d 273
Ovidio Omar URDIALES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-1507

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 16, 1977.
Thomas M. Dawson, Leavenworth, Kan., for petitioner-appellant.
Jamie C. Boyd, U. S. Atty., LeRoy Morgan Jahn, Asst. U. S. Atty., San Antonio, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before BROWN, Chief Judge, and RONEY and HILL, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate filed pursuant to 28 U.S.C. § 2255.  Urdiales' conviction on direct appeal was affirmed.  United States v. Urdiales, 5 Cir., 1975, 523 F.2d 1245, cert. denied, 1976, 426 U.S. 920, 96 S.Ct. 2625, 49 L.Ed.2d 373.  Appellant's sole contention is that his convictions for narcotics offenses are invalid because the acts on which they are based took place at times when the Government had not republished the list of controlled substances as required by 21 U.S.C.A. § 812(a).  We recently held this contention to be meritless.  Thor v. United States, 5 Cir., 1977, 554 F.2d 759 (1977).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I